Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of March 12, 2013, by and between International Stem Cell Corporation, a
Delaware corporation (the “Company”), and the investors listed on the signature
pages hereof (individually a “Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, on the terms and conditions set forth in
this Agreement, the number of shares (the “Shares”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) set forth on such
Purchaser’s signature page hereof;

WHEREAS, in connection with such purchase, the Company has agreed to issue to
each Purchaser a warrant in the form of Exhibit A attached hereto (the
“Warrant”) representing the right to acquire the number of shares (the “Warrant
Shares”) set forth on such Purchaser’s signature page hereof; and

WHEREAS, each of the Purchasers is an existing stockholder of the Company that
has, since acquiring the Company’s stock, closely followed and become
knowledgeable about the Company’s business, financial condition, results of
operations, prospects and risks (for example, through attending quarterly
conference calls, discussions with management and review of the filings made by
the Company with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
information contained therein).

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. AGREEMENT TO PURCHASE AND SELL SECURITIES.

(a) Subject to the terms and conditions of this Agreement, each Purchaser hereby
agrees to purchase from the Company the number of Shares as set forth on such
Purchaser’s signature page hereof, and the Company hereby agrees to sell such
Shares to each Purchaser, at the Closing (as defined below). The purchase price
of each Share shall be $0.20. In connection with the purchase of the Shares, the
Company shall issue at the Closing a Warrant to each Purchaser representing the
right to acquire the number of Warrant Shares set forth on such Purchaser’s
signature page hereof. As used herein, the term “Securities” shall mean the
Shares, the Warrants and Warrant Shares.

2. CLOSING.

(a) The purchase and sale of the Shares and the Warrants shall take place at the
Company’s principal executive offices, 5950 Priestly Drive, Carlsbad, 92008, in
one or more closings during the fourteen (14) calendar day period from and after
the date this Agreement, and at such time before the expiration of such period
as Company and the applicable Purchaser may agree either in writing or orally
(each, a “Closing”).

(b) At each Closing, against delivery of full payment for the Shares sold
hereunder by check payable to the Company or by wire transfer of immediately
available funds in accordance with the Company’s instructions, the Company shall
issue and deliver or cause to be delivered to the applicable Purchaser one or
more stock certificates registered in the name of such Purchaser, all of which



--------------------------------------------------------------------------------

such Shares shall bear the legend set forth in Section 4(e) below; provided,
however, that in lieu of delivery of such Shares at such Closing, the Company
may furnish to such Purchaser a copy of the irrevocable instructions to the
Company’s transfer agent instructing the transfer agent to deliver a certificate
or certificates evidencing such Shares, registered in the name of such
Purchaser. The Company shall issue the Warrants to the Purchaser at each
Closing.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Purchaser that:

(a) Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement, including the
authorization, issuance, reservation for issuance and delivery of the
Securities, have been taken and no further consent or authorization of the
Company, the Board of Directors of the Company or the Company’s stockholders is
required. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (ii) the effect of rules of law
governing the availability of equitable remedies.

(b) Valid Issuance of the Shares. When issued at the Closing, the Shares and
Warrant will be (and, upon payment pursuant to the terms of the Warrant, the
Warrant Shares will be), duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes and liens, claims and encumbrances
imposed by the Company, other than restrictions under applicable securities
laws, and will not be subject to any preemptive rights or similar rights that
have not been waived by the holders thereof.

(c) Exchange Act Documents. Since January 1, 2012, the Company has filed all
reports, schedules, statements and other documents required to be filed by it
with the SEC pursuant to the reporting requirements of the Exchange Act and the
rules and regulations promulgated thereunder (the “Exchange Act Documents”).
Each of the Exchange Act Documents, as of the respective dates thereof (or, if
amended or superseded by a filing or submission, as the case may be, prior to
the Closing Date, then on the date of such filing or submission, as the case may
be), (1) did not contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading and
(2) complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the SEC promulgated thereunder applicable to
such Exchange Act Document.

4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER. Each Purchaser, separately
and not jointly hereby represents and warrants to the Company that:

(a) Due Authorization. All action on the part of the Purchaser necessary for the
authorization, execution, delivery of and the performance of the transactions
contemplated by this Agreement have been taken and no further consent or
authorization of the Purchaser is necessary. This Agreement, when delivered by
the Purchaser in accordance with the terms hereof, will constitute Purchaser’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

(b) Purchase for Own Account. The Securities are being acquired for investment
for the Purchaser’s own account, not as a nominee or agent, in the ordinary
course of business, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act of 1933, as



--------------------------------------------------------------------------------

amended (the “Securities Act”). The Purchaser does not have any agreement or
understanding, direct or indirect, with any other person to sell or otherwise
distribute the Securities. Notwithstanding the foregoing, the parties hereto
acknowledge the Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Securities in compliance with applicable federal and
state securities laws and as otherwise contemplated by this Agreement.

(c) Investment Experience and Knowledge of the Company. Purchaser represents
that it is an accredited investor within the meaning of Regulation D under the
Securities Act. The Purchaser understands that the purchase of the Securities
involves substantial risk. The Purchaser has substantial experience as an
investor in private placement transactions of securities of public companies
similar to the Company and acknowledges that he can bear the economic risk of
his investment in the Shares and has such knowledge and experience in financial
or business matters that he is capable of evaluating the merits and risks of
this investment in the Shares and protecting his own interests in connection
with this investment. The Purchaser has reviewed the filings made by the Company
with the SEC under the Exchange Act and the information contained therein, and
is fully informed of the Company’s business, financial condition, results of
operation, prospects and risks. The Purchaser has also had the opportunity to
ask questions of and receive answers from the Company and its management
regarding the Company and the terms and conditions of this investment.

(d) Restricted Securities and Restrictions on Transfer.

(i) The Purchaser understands that the Securities have not been registered under
the Securities Act and the Purchaser agrees that he will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
(except as permitted in Section 4(e) below) unless (1) pursuant to an effective
registration statement under the Securities Act, (2) the Purchaser provides a
reasonably acceptable legal opinion to the Company, to the effect that a sale,
assignment, pledge, hypothecation or other transfer of the Securities may be
made without registration under the Securities Act, (3) the Purchaser provides
the Company a “no action” letter from the SEC to the effect that the transfer of
the Securities without registration will not result in a recommendation by the
Staff of the SEC that enforcement action by taken with respect thereto, (4) the
Purchaser provides the Company with reasonable assurances (in the form of seller
and broker representation letters) that the Securities can be sold pursuant to
Rule 144 promulgated under the Securities Act (“Rule 144”), or (5) pursuant to
any other exception contained in the Securities Act provided that the Purchaser
provides a reasonably acceptable legal opinion to the Company.

(ii) Prior to any proposed transfer pursuant to clause (2), (3), (4) or (5) in
Section 4(d)(i) above, the Purchaser shall give written notice to the Company of
such Purchaser’s intention to effect such transfer. Each such notice shall
describe the manner and circumstances of the proposed transfer in sufficient
detail, and shall be accompanied by the applicable legal opinion, “no action”
letter or seller and broker representation letters.

(iii) Notwithstanding the foregoing provisions of this Section 4(d), no
registration statement, legal opinion or “no action” letter shall be necessary
for a transfer of the Shares by gift, will or intestate succession to the
Purchaser’s spouse or other immediate family members.

(e) Legends. Purchaser agrees that, to the extent necessary, the certificates
representing the Shares, the Warrant and the Warrant Shares shall bear
substantially the following legends:

(i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES



--------------------------------------------------------------------------------

LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE
144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.”

(ii) Any other legend required to be placed thereon by applicable state or
federal laws.

5. MISCELLANEOUS.

(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchasers. Each Purchaser may assign its rights under this Agreement to any
person to whom such Purchaser assigns or transfers any of the Shares, provided
that such transferee agrees in writing to be bound by the terms and provisions
of this Agreement, and such transfer is in compliance with the terms and
provisions of this Agreement and permitted by federal and state securities laws.

(b) Governing Law. This Agreement will be governed by and construed and enforced
under the internal laws of the State of Delaware, without reference to
principles of conflict of laws or choice of laws.

(c) Survival. The representations and warranties of the Company contained in
Section 3 of this Agreement and of the Purchaser contained in Section 4 of this
Agreement shall survive the Closing.

(d) Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument, and such counterparts may be delivered electronically via PDF or
facsimile.

(e) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

(f) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile or other electronic transmission directed to the address
or facsimile number or other address for electronic transmission set forth
below. All such notices and other communications shall be deemed given upon
(i) receipt or refusal of receipt, if delivered personally, (ii) three (3) days
after being placed in the mail, if mailed, or (iii) confirmation of facsimile
transfer or other electronic transmission, if faxed.



--------------------------------------------------------------------------------

If to the Company:

International Stem Cell Corporation.

5950 Priestly Drive, Carlsbad, California 92008

Tel: (760) 940-6383

Fax: (760) 476-0600

Attention: Chief Financial Officer

with a copy to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121

Tel: (858) 677-1400

Fax: (858) 677-1401

Attention: Douglas Rein

If to a Purchaser:

At the address set forth on such Purchaser’s signature page hereof.

(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers. Any amendment effected in accordance with this
Section 5(g) will be binding upon all Purchasers, the Company and their
respective successors and assigns.

(h) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.

(i) Entire Agreement. This Agreement, together with all exhibits and schedules
thereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties with respect to the subject matter hereof and thereof.

(j) Fees, Costs and Expenses. All fees, costs and expenses (including attorneys’
fees and expenses) incurred by any party hereto in connection with the
preparation, negotiation and execution of this Agreement and the exhibits and
schedules thereto and the consummation of the transactions contemplated hereby
and thereby (including the costs associated with any filings with, or compliance
with any of the requirements of any governmental authorities), shall be the sole
and exclusive responsibility of such party.

(k) Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.



--------------------------------------------------------------------------------

(l) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

INTERNATIONAL STEM CELL CORPORATION By:  

/s/ Linh Nguyen

Name:   Linh Nguyen Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER GEMINI MASTER FUND, LTD. By:   GEMINI STRATEGIES, LLC.   By:  

/s/ Steven Winters

  Name:   Steven Winters   Title:  

 

Address:   c/o Gemini Strategies, LLC   619 South Vulcan, Ste. 203   Encinitas,
CA 92024 Tel:   858-480-2828 Fax:  

 

Number of Shares:   2,000,000 Total Purchase Price:   $400,000
Number of Warrant Shares:   1,000,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER By:  

/s/ Richard J. Fleck

Name:   Richard J. Fleck Title:  

 

Address:   361 N. Hale Ave.   Escondido, CA 92029 Tel:   760-801-9502 Fax:  
760-747-1008

 

Number of Shares:   500,000 Total Purchase Price:   $100,000
Number of Warrant Shares:   250,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER By:  

/s/ Gregory L. Brandon

Name:   Gregory L. Brandon Title:  

 

Address:   799 Sherwood Oaks Lane   Jonesboro, AR 72404 Tel:   870-623-2901 Fax:
  870-762-1258

 

Number of Shares:   500,000 Total Purchase Price:   $100,000
Number of Warrant Shares:   250,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER By:  

/s/ Sir Nigel Burney

Name:   Sir Nigel Burney Title:  

 

Address:   c/o Haywood Securities   Suite 700-200 Burrard St.   Vancouver, B.C.,
Canada   V6C 3L6

Tel:

  001-604-697-7125

Fax:

  001-604-697-7496

 

Number of Shares:   1,000,000 Total Purchase Price:   $200,000
Number of Warrant Shares:   500,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER CRONE FAMILY TRUST By:  

/s/ James A. Crone III

Name:   James A. Crone III

Title:

  Co-Trustee

 

Address:   101 N. Broadway   Escondido, CA 92025 Tel:   760-480-8888 Fax:  
760-745-1212

 

Number of Shares:   500,000 Total Purchase Price:   $100,000
Number of Warrant Shares:   250,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER By:  

/s/ Andrey Semechkin

Name:   Andrey Semechkin Title:  

 

Address:   c/o International Stem Cell Corporation   5950 Priestly Drive  
Carlsbad, California 92008 Tel:   760-940-6383

Fax:

  760-476-0600

 

Number of Shares:   500,000 Total Purchase Price:   $100,000
Number of Warrant Shares:   250,000



--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant